Abatement Order filed January 5, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00503-CR
                               NO. 14-16-00504-CR
                               NO. 14-16-00505-CR
                                    ____________

                    RICARDO ANTONIO BACA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                             Harris County, Texas
               Trial Court Cause Nos. 1438467, 1458501, 1402326

                             ABATEMENT ORDER

      Appellant was represented by retained counsel in the trial court. One of his
retained attorneys, Josh Schaffer, filed notices of appeal on appellant’s behalf but
has notified this court that appellant has not retained him to represent him on appeal.
The record has been filed. Appellant’s brief was due December 27, 2016, but has not
been filed.
      This court is unaware whether appellant is entitled to appointment of counsel
and to proceed without the payment of costs. Accordingly, enter the following order.

      We ORDER the judge of the 182nd District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present to determine
whether appellant desires to prosecute his appeals, and, if so, whether appellant is
indigent and, thus entitled to appointed counsel and a free record. The judge shall
appoint appellate counsel for appellant, if necessary. The judge shall see that a record
of the hearing is made, shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward a record of the hearing and a supplemental clerk’s
record containing the findings and conclusions. Those records shall be filed with the
clerk of this court by February 6, 2017.

      The appeals are abated, treated as closed cases, and removed from this court’s
active docket. The appeals will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeals filed by either party, or the
court may reinstate the appeals on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM




                                           2